Name: 2011/458/EU: Council Decision of 19Ã July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  economic geography;  air and space transport;  organisation of transport;  trade policy;  executive power and public service
 Date Published: 2011-07-26

 26.7.2011 EN Official Journal of the European Union L 194/4 COUNCIL DECISION of 19 July 2011 on the position to be taken by the European Union within the EEA Joint Committee concerning an amendment to Annex XIII (Transport) to the EEA Agreement (2011/458/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 100(2) and 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Annex XIII to the Agreement on the European Economic Area (1) (the EEA Agreement) contains specific provisions and arrangements concerning transport. (2) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (2) should be incorporated in the EEA Agreement. (3) Regulation (EC) No 1008/2008 has repealed Council Regulations (EEC) No 2407/92 of 23 July 1992 on licensing of air carriers (3), (EEC) No 2408/92 of 23 July 1992 on access for Community air carriers to intra-Community air routes (4) and (EEC) No 2409/92 of 23 July 1992 on fares and rates for air services (5), which are currently incorporated in the EEA Agreement. (4) Annex XIII to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EEA Joint Committee on the proposed amendment to Annex XIII to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 19 July 2011. For the Council The President M. SAWICKI (1) OJ L 1, 3.1.1994, p. 3. (2) OJ L 293, 31.10.2008, p. 3. (3) OJ L 240, 24.8.1992, p. 1. (4) OJ L 240, 24.8.1992, p. 8. (5) OJ L 240, 24.8.1992, p. 15. DRAFT DECISION No ¦/2011 OF THE EEA JOINT COMMITTEE of ¦ amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the Agreement), and in particular Article 98 thereof, Whereas: (1) Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No ¦/ ¦ of ¦ (1). (2) Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (2) should be incorporated into the Agreement. (3) Regulation (EC) No 1008/2008 has repealed Council Regulations (EEC) No 2407/92 of 23 July 1992 on licensing of air carriers (3), (EEC) No 2408/92 of 23 July 1992 on access for Community air carriers to intra-Community air routes (4) and (EEC) No 2409/92 of 23 July 1992 on fares and rates for air services (5), which are incorporated in the Agreement. (4) Annex XIII to the Agreement should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex XIII to the Agreement is hereby amended as follows: (1) point 64a is replaced by the following: 64a 32008 R 1008: Regulation (EC) No 1008/2008 of the European Parliament and of the Council of 24 September 2008 on common rules for the operation of air services in the Community (Recast) (OJ L 293, 31.10.2008, p. 3). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) in Article 4(f) the words , except as provided for in an agreement with a third country to which the Community is a party;  shall be replaced by the following: . However, operating licenses with legal effects in the entire EEA can be granted on the basis of exceptions to this requirement provided for in agreements with third countries to which the Community or one or more EFTA States are parties, provided the EEA Joint Committee adopts a decision to that effect. ; (b) the following is added to Article 16(9), second subparagraph: , as well as regional airports in Iceland and the four northernmost counties in Norway. .; (2) point 65 is deleted; (3) point 66b is deleted. Article 2 The text of Regulation (EC) No 1008/2008 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on ¦, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee (6). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L ¦. (2) OJ L 293, 31.10.2008, p. 3. (3) OJ L 240, 24.8.1992, p. 1. (4) OJ L 240, 24.8.1992, p. 8. (5) OJ L 240, 24.8.1992, p. 15. (6) [No constitutional requirements indicated.] [Constitutional requirements indicated.]